Citation Nr: 1608076	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1965 to October 1968 and from August 1975 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable (0 percent) disability rating, effective January 26, 2011.  A January 2013 Board decision remanded the Veteran's claim for the issuance of a Statement of the Case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

Throughout the period on appeal, the audiometric examination results reflecting the most severe hearing loss corresponded to a level III designation for the "better" ear and a level III designation for the "poorer" ear.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection for a bilateral hearing loss disability.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2015).  The Veteran was afforded VA audiological examinations in March 2010, March 2011, June 2012 and October 2013.  Upon review, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  


II. Legal Criteria

The February 2012 rating decision on appeal granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable (0 percent) disability rating under Diagnostic Code 6100, effective January 26, 2011.

The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the rating schedule, unlike extraschedular consideration under 38 C.F.R.        § 3.321(b), rely exclusively on objective test results).

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R.             § 4.85(d) (2015).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  38 C.F.R. § 4.85, Table VI (2015).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched between the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating under Diagnostic Code 6100.

III.  Analysis

The Veteran was afforded a VA audiological examination in March 2010.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
25
LEFT
20
15
20
25
25

The puretone threshold average in the right ear was 20 and the puretone threshold average in the left ear was 21.  The speech discrimination scores were 96 percent for the right ear and 94 percent for the left ear.  These results, when applied to Table VI, correspond to a level I designation for both ears.  Under Table VII, a level I designation for the "better" (either) ear and a level I designation for the "poorer" (either) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Veteran was afforded a VA audiological examination in March 2011.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
25
35
LEFT
25
20
30
25
30

The puretone threshold average in the right ear was 30 and the puretone threshold average in the left ear was 26.  The speech discrimination scores were 82 percent for the right ear and 76 percent for the left ear.  These results, when applied to Table VI, correspond to a level III designation for both ears.  Under Table VII, a level III designation for the "better" (either) ear and a level III designation for the "poorer" (either) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Veteran was also afforded a VA audiological examination in June 2012.  Puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
45
45
LEFT
40
45
40
40
45

The puretone threshold average in the right ear was 44 and the puretone threshold average in the left ear was 43.  The speech discrimination scores were 76 percent for the right ear and 88 percent for the left ear.  These results, when applied to Table VI, correspond to a level III designation for the right ear and a level II designation for the left ear.  Under Table VII, a level II designation for the "better" (left) ear and a level III designation for the "poorer" (right) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Board notes that in the Veteran's September 2012 notice of disagreement, he referenced that his service-connected bilateral hearing loss disability had "gotten worse."  The Veteran was subsequently afforded a VA audiological examination in October 2013.  Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
30
35
35
35
45

The puretone threshold average in the both ears was 38.  The speech discrimination scores were 96 percent for the right ear and 100 percent for the left ear.  These results, when applied to Table VI, correspond to a level I designation for both ears.  Under Table VII, a level I designation for the "better" (either) ear and a level I designation for the "poorer" (either) ear warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

To summarize the VA audiological examination results noted above, the results reflecting the most severe hearing loss (found at the March 2011 VA audiological examination) corresponded to a level III designation for the "better" (either) ear and a level III designation for the "poorer" (either) ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The VA audiological examination reports additionally provided further information regarding the functional impairment due to the Veteran's service-connected bilateral hearing loss disability, which the Board has considered.  The March 2011 VA examination report stated that, with respect to functional impairment related to tinnitus, the Veteran has difficulty hearing when tinnitus is present.  The Board notes that the Veteran is service-connected for tinnitus.  The examination report also noted that the Veteran reported having "difficulty understanding speech especially discerning certain sounds."  The June 2012 VA examination report noted that the Veteran's service-connected bilateral hearing loss disability impacted ordinary conditions of daily life, including the ability to work.  Specifically, it was noted that "the tinnitus and hearing loss cause great difficulty understanding speech in the presence of background noise."  The examination report also stated that "[t]he degree of difficulty understanding conversational speech is considerable, given his degree of hearing loss, particularly when he is in the presence of background noise" and that the Veteran "has moderate difficulty understanding speech in the absence of visual cues."  The examination report additionally stated that the functional impairment from the Veteran's service-connected bilateral hearing loss disability "is difficulty understanding all soft-spoken speech, great difficulty understanding speech in noise, and frustration due to difficulties understanding those around him."  The examination report further noted that the Veteran's service-connected tinnitus "is frustrating and further increases his difficulty communicating with a bilateral hearing loss disability" and that "[t]his does cause hardship when maintaining gainful employment, although his hearing acuity is still sufficient for most jobs."  The October 2013 VA examination report noted that the Veteran's service-connected bilateral hearing loss disability impacted ordinary conditions of daily life, including the ability to work.  Specifically, it was noted that the Veteran "has to read lips" and that he "has difficulty understanding what is said to him, especially if there is background noise."

Upon review of the evidence of record, the Board finds the audiological examination reports to be the most probative evidence of record.  As discussed above, throughout the period on appeal, the audiometric examination results reflecting the most severe hearing loss corresponded to a level III designation for the "better" ear and a level III designation for the "poorer" ear, which warrants the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  As such, the Board concludes that, throughout the period on appeal, the criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

In reaching this conclusion, the Veteran's lay statements have been considered.  The Veteran is competent to report difficulty hearing and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on the audiological examinations are consistent with the assertion that the Veteran has difficulty hearing.  The Board, however, is bound by the mechanical formula provided by regulation for the assignment of disability ratings for a service-connected hearing loss disability and is without authority to grant a higher disability rating than provided above.

IV. Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran. Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,200 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Id. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is contemplated by the current schedular rating criteria.

In sum, the first Thun element is not satisfied here.  The Veteran's service-connected bilateral hearing loss disability is manifested by a decrease in hearing acuity, which was described above when discussing the Veteran's lay statements and audiological examination reports.  He has difficulty hearing and understanding soft-spoken speech, to include in the presence of background noise.  This symptom, and the resulting impairment, is contemplated by the rating schedule and Diagnostic Code 6100.  In short, there is nothing exceptional or unusual about the Veteran's service-connected bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, referral for extraschedular consideration is not warranted in this case.

In addition, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is separately service-connected for tinnitus, a vestibular disorder as well as other disabilities.  In this case, the Veteran has not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

V.  TDIU

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, while the evidence of record, discussed above, suggested that the Veteran's service-connected bilateral hearing loss disability impacted ordinary conditions of daily life, including the ability to work, the Veteran has not argued, and the evidence of record does not suggest, that his service-connected bilateral hearing loss disability has resulted in an inability to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability is denied.




____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


